Title: George and Martha Washington to Samuel and Elizabeth Willing Powel, 13 February 1793
From: Washington, George,Washington, Martha
To: Powel, Samuel,Powel, Elizabeth Willing



[Philadelphia] Wednesday 13th Feby [1793]

Genl & Mrs Washington return Complimts to Mr & Mrs Powell, & beg leave to inform them, that they are engaged to Dine with Mr Jacob Morris on Saturday next—where, in conformity to custom, they will be obliged to drink Tea, and consequently must be deprived of the pleasure intended them by Mr & Mrs Powell.
